                       Case 18-10512-KBO           Doc 481      Filed 10/23/18      Page 1 of 39




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                            )    Chapter 11
         In re:                                             )
                                                            )    Case No. 18-10512 (CSS)
         Zohar III, Corp., et al.,1                         )
                                                            )    Jointly Administered
                                          Debtors.          )
                                                            )    Hearing Date: November 13, 2018 at 11:00 a.m. (ET)
                                                            )    Objection Deadline: November 6, 2018 at 4:00 p.m. (ET)
                                                            )

                   MOTION OF THE DEBTORS FOR ENTRY OF AN ORDER IN AID OF
                  IMPLEMENTATION OF THE GLOBAL SETTLEMENT AGREEMENT
               APPROVED IN THESE CASES ESTABLISHING CERTAIN PROCEDURES FOR
                  THE INDEPENDENT DIRECTORS’ APPROVAL OF MONETIZATION
                             TRANSACTIONS AND RELATED RELIEF

                         Zohar III, Corp. and its affiliated debtors and debtors in possession in the above-

         captioned Chapter 11 cases (collectively, the “Debtors”) hereby submit this motion (the

         “Motion”), pursuant to (i) section 105(a) of title 11 of the United States Code, 11 U.S.C. §§ 101–

         1532 (the “Bankruptcy Code”), (ii) rule 9019 of the Federal Rules of Bankruptcy Procedure (the

         “Bankruptcy Rules”), (iii) this Court’s Order Approving and Authorizing the Settlement

         Agreement By and Between the Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA

         Insurance Corp., and the Zohar III Controlling Class (the “Settlement Order”) [Docket No.

         266], and (iv) the Settlement Agreement2 (as defined in the Settlement Order) [Docket No. 266,



         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as
         follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar
         III, Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The
         Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
         2
          Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Settlement
         Agreement or the Debtors’ Motion, Pursuant to section 105(a) of the Bankruptcy Code and Bankruptcy
         Rule 9019, for an Order Approving and Authorizing the Settlement Agreement [Docket No. 222], as
         applicable.


102950217.19
                         Case 18-10512-KBO           Doc 481      Filed 10/23/18     Page 2 of 39




         Exh. A],3 for entry of an order, substantially in the form attached hereto as Exhibit A (the

         “Proposed Order”) authorizing the Debtors, in aid of the ongoing Monetization Process (as

         defined below), to (i) implement certain procedures to obtain Court approval of a Portfolio

         Company Transaction (as defined below) with respect to the Debtors’ interests in such

         transaction, and (ii) confirm the Independent Director’s authority to act on behalf of the Debtors

         to exercise any and all of the Debtors’ rights in connection with authorization, approval and

         closing of such transaction. In support of the Motion, the Debtors respectfully state as follows:

                                            PRELIMINARY STATEMENT4

                   1.      The bedrock of these cases and the key to unlocking the value of the Debtors’

         estates are the Settlement Agreement. But it is no ordinary settlement; it is a restructuring

         support agreement like no other. Under the Settlement Agreement, operating companies that are

         not in bankruptcy or a part of these restructurings – the Portfolio Companies – will be monetized

         through non-Court-supervised private M&A processes. As described below, these transactions

         can take a variety of forms from equity sales, to asset sales, to refinancings, but they all will have

         one thing in common – they are not auction and sale processes like those routinely employed in

         Chapter 11 cases. For purposes of these Bankruptcy Cases, there will be no stalking horses;

         there will be no Court-approved bidding procedures; there will be no Bankruptcy Court

         supervised auctions. In accordance with the Settlement Agreement, there will only be a decision

         by the Independent Director that a monetization event is in the best interest of the Debtors’ and




         3
             A copy of the Settlement Order and Settlement Agreement is annexed hereto as Exhibit 1.
         4
           Capitalized terms used but not defined in this Preliminary Statement shall have the meanings ascribed to
         them below.


102950217.19
                                                              2
                       Case 18-10512-KBO        Doc 481      Filed 10/23/18    Page 3 of 39




         their estates and stakeholders, which decision-making authority has already been vested in Mr.

         Farnan (the Independent Director) through the Settlement Agreement.

                 2.      The relief requested herein and the procedures set forth below provide for the

         mechanism through which this decision making will be exercised and made known to the

         Debtors’ stakeholders through these Bankruptcy Cases – necessary disclosures to be sure. This

         relief will confirm and clarify to parties-in-interest and potential market participants that the

         Independent Director has been vested with the necessary authority to approve transactions

         realized through these private, non-Court supervised M&A processes. The Debtors further

         believe that the relief requested herein will assist potential acquirers in that M&A process to

         understand and be assured of the Debtors’, the Independent Director’s and, indeed, this Court’s

         role in that process.

                                         JURISDICTION AND VENUE

                 3.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

         and 1334, and the Amended Standing Order of Reference from the United States District Court

         for the District of Delaware, dated as of February 29, 2012. This is a core proceeding pursuant

         to 28 U.S.C. § 157(b)(2), and pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy

         Practice and Procedures of the United States Bankruptcy Court for the District of Delaware (the

         “Local Rules”), the Debtors consent to entry of a final order by the Court in connection with this

         Motion to the extent it is later determined that the Court, absent consent of the parties, cannot

         enter final orders or judgments in connection herewith consistent with Article III of the United

         States Constitution. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The predicates

         for the relief sought herein are section 105(a) of the Bankruptcy Code, Bankruptcy Rule 9019,

         the Settlement Order and, among others, paragraphs 5, 8, 10 and 12 of the Settlement

         Agreement.
102950217.19
                                                         3
                         Case 18-10512-KBO         Doc 481      Filed 10/23/18    Page 4 of 39




                                                    BACKGROUND

                   4.      The Debtors are collateralized loan obligation funds (or “CLOs”), which are

         special purpose vehicles that issue notes to investors in exchange for cash. Under the Debtors’

         specific CLO structure, their primary assets are the senior secured loans they have made to5 and

         the various equity or LLC interests6 they hold record title to in the Group A Portfolio Companies

         and the Group B Portfolio Companies (together, the “Portfolio Companies”).

                   5.      On March 11, 2018 (the “Petition Date”), the Debtors filed voluntary petitions for

         relief under Chapter 11 of the Bankruptcy Code.

                   6.      Shortly after the commencement of these cases, various parties-in-interest,

         including the Debtors, MBIA, U.S. Bank, the U.S. Trustee, the Zohar III Controlling Class and

         the Patriarch Stakeholders, engaged in litigation including a contested collateral management

         agreement rejection motion, motion for relief from the automatic stay and two (2) motions to

         dismiss the cases or appoint a chapter 11 trustee (the “Litigated Contested Matters”).

                   7.      On April 5, 2018, the Court appointed Judge Kevin Gross to mediate the parties’

         various disputes on April 16, 2018, the day before the trial on the Litigated Contested Matters

         was scheduled to begin [Docket No. 143]. The negotiations were complex, arms-length, and

         hard-fought, but ultimately successful.       As the result of the arduous good-faith, in-person

         mediation efforts overseen by the Mediator, the parties agreed to a comprehensive resolution of

         the Litigated Contested Matters, the terms of which are embodied in the Settlement Agreement.




         5
             As defined on Exhibit B, “Zohar Portfolio Company Debt.”
         6
          As defined on Exhibit B, the “Zohar Interests.” Together, the Zohar Portfolio Company Debt and the
         Zohar Interests are referred to herein as the “PC Assets.”


102950217.19
                                                            4
                      Case 18-10512-KBO          Doc 481     Filed 10/23/18    Page 5 of 39




                8.      The Settlement Agreement is a significant achievement, following four full-day

         mediation sessions and weeks of additional negotiations. The Settlement Agreement creates a

         platform where years of hotly contested litigation are put to the side and a monetization process

         will be implemented that will maximize the value of the Debtors’ interests for the benefit of all

         stakeholders, which was heretofore unachievable. On May 21, 2018, the Court entered the

         Settlement Order approving the Settlement Agreement.

                9.      On May 21, 2018, the Court entered an order consistent with the Settlement Order

         appointing Joseph J. Farnan, Jr. as the Debtors’ Independent Director. See Docket Nos. 266 &

         267. Pursuant to the Settlement Agreement, Mr. Farnan is “fully charged with the governance of

         the Zohar Funds under applicable Cayman or Delaware law.” Settlement Agreement, at ¶ 7.

         Also in accordance with the Settlement Agreement, Mr. Michael Katzenstein was appointed as

         the Debtors’ Chief Restructuring Officer (the “CRO”) and Mr. Robert S. Kost was appointed as

         the Debtors’ Chief Monetization Officer (the “CMO”). See Docket Nos. 297 & 283.

                                        THE GLOBAL SETTLEMENT

                10.     The Debtors’ primary assets are the PC Assets. The primary purposes of the

         Court-approved Settlement Agreement are to implement a litigation stay among all stakeholders

         and to allow the Independent Director, the CRO and Ms. Lynn Tilton to jointly conduct a process

         by which the PC Assets will be monetized (sold or refinanced) and to maximize the value of the

         Debtors’ estates for the benefit of all stakeholders. In furtherance of that goal, paragraph 10 of

         the Settlement Agreement authorized the Independent Director and CRO, on behalf of the

         Debtors, and Ms. Lynn Tilton, on behalf of the Portfolio Companies, to monetize the PC Assets

         and “select transactions to complete.” Settlement Agreement, at ¶ 10. Specifically, paragraph 10

         of the Settlement Agreement provides:


102950217.19
                                                         5
                        Case 18-10512-KBO         Doc 481       Filed 10/23/18     Page 6 of 39




                 With full and joint authority, Independent Director/CRO, with full authority on behalf of
                 the Debtors, and Tilton, with full authority on behalf of the Group A Portfolio
                 Companies, will conduct a process to monetize the Group A Portfolio Companies and the
                 Group B Portfolio Companies. . . . Tilton and the CRO shall jointly select bankers and
                 other professionals, prioritize sales, oversee the bid process and select transactions to
                 complete. Tilton shall work with the CRO, who shall jointly with Tilton choose bankers
                 to be retained for Group A Portfolio Company sales. Each shall have full and complete
                 information regarding the Monetization Process and sources and uses of funds in any
                 transaction consummated as part of the Monetization Process. Tilton and the CRO shall
                 use good faith, commercially-reasonable efforts to coordinate prospective meetings with
                 bankers and buyers.

         Id. at ¶ 10.

                 11.     Paragraph 12 of the Settlement Agreement also provides that Ms. Lynn “Tilton

         and the CRO shall work jointly as outlined herein to monetize the Group A Portfolio Companies

         until such time as the (i) parties each agree in writing to terminate this settlement agreement,

         such agreement to be granted or withheld in their sole respective discretion or (ii) the Full

         Payment Date.” Id. at ¶ 12. Paragraph 8 of the Settlement Agreement further requires the

         “Independent Director…[to] retain a CRO to participate in the process to monetize the Debtors’

         interests in the Group A Portfolio Companies, whether through sale or refinancing….” Id. at

         ¶ 8.7

                 12.     Finally, the Settlement Order “authorized and empowered [the Debtors] to take

         any and all actions necessary to carry out, effectuate or otherwise enforce the terms, conditions,

         and provisions of the Settlement Agreement.” Settlement Order, at ¶ 7.

                                               RELIEF REQUESTED

                 13.     As noted above, the Portfolio Companies are not debtors in these Chapter 11

         cases. They do not seek or require bankruptcy court approval of any transaction to monetize


         7
          The process through which the Group A Portfolio Companies will be sold or refinanced is defined in the
         Settlement Agreement as the “Monetization Process.”


102950217.19
                                                            6
                        Case 18-10512-KBO          Doc 481      Filed 10/23/18      Page 7 of 39




         their assets. To the extent the Debtors need to exercise any consent rights for a Portfolio

         Company, and release estate claims with respect to the Monetization Process (whether as a

         holder of a record interest or as creditor of the Portfolio Company), given the process set forth in

         the Settlement Agreement, the Debtors seek, through the proposed Procedures, the Court’s

         confirmation of the Independent Director’s authority to exercise those rights and, as any buyer

         will likely require, approval of an appropriate Transaction Order (as defined below) authorizing

         the completion of any PC Asset sale.

                 14.     To avoid any uncertainty in the marketplace about whether any Portfolio

         Company Transaction (as defined below) must be subject to a typical Court-approved and

         supervised auction more common of a stalking horse section 363 process, the Debtors seek an

         order of this Court to provide certainty in the integrity of the non-bankruptcy process. No such

         auction process is required in this case.8

                 15.     Accordingly, by this Motion, the Debtors seek entry of an order pursuant to

         section 105(a) of the Bankruptcy Code, Bankruptcy Rule 9019, the Settlement Order and

         paragraphs 5, 8, 10 and 12 of the Settlement Agreement, in further aid of the Settlement

         Agreement authorizing the Debtors to (i) implement the procedures outlined in the Proposed

         Order to obtain such an order (the “Procedures”), and (ii) confirm the Independent Director’s

         previously granted rights to approve and close any Portfolio Company Transaction on behalf of

         the Debtors.


         8
           Fundamentally, the Bankruptcy Code does not require or promulgate what constitutes appropriate post-
         filing marketing process or mandate that an auction under the supervision of the court even be held.
         While it is common for debtors to seek the court’s imprimatur on bidding procedures, nothing in the
         Bankruptcy Code requires this. So long as a debtor can establish that a process was conducted to achieve
         the best result for the estate, a proposed transaction can and should be approved under the Bankruptcy
         Code.


102950217.19
                                                            7
                      Case 18-10512-KBO           Doc 481     Filed 10/23/18    Page 8 of 39




                16.     In order to facilitate the Monetization Process and the relief requested herein, the

         Debtors are working with the Other Stakeholders and the Patriarch Stakeholders, as applicable,

         to provide their consent, upon the closing of a Portfolio Company Transaction, to release any

         liens, claims and encumbrances with respect to any related Zohar Interests or Zohar Portfolio

         Company Debt, provided that the Proposed Transaction Order (as defined below) with respect to

         such Portfolio Company Transaction must provide that any and all such liens, claims and

         encumbrances attach to the Debtors’ share of the proceeds of such Portfolio Company

         Transaction with the same validity and priority as those being released (i.e. the liens, claims, and

         encumbrances granted to secure the Notes issued by the Debtors under the Indentures).

         Moreover, the proposed Transaction Order (as defined below) will provide that any PC Assets

         sold in accordance with the Procedures will be free and clear of any such liens, claims or

         encumbrances, along with any possible liens, claims and encumbrances of other third parties and

         the Debtors will demonstrate compliance with the Bankruptcy Code in connection with

         presentation of any Transaction Order.

         A.     Types of Portfolio Company Transactions

                17.     In order to achieve the greatest flexibility to generate the maximum value, the

         Debtors anticipate that the Portfolio Companies (which, themselves, are not in bankruptcy) will

         implement any of the transactions (or possible combination of transactions) set forth on Exhibit

         B hereto (as defined on Exhibit B, a “Portfolio Company Transaction”).

         B.     The Monetization Process.

                18.     This Monetization Process is underway. Eight Portfolio Companies have retained

         investment bankers, and the investment bankers have been working with those Portfolio

         Companies to prepare solicitation materials and to formulate marketing strategies that will


102950217.19
                                                          8
                      Case 18-10512-KBO          Doc 481     Filed 10/23/18    Page 9 of 39




         maximize interest in, and obtain the highest and best prices for, the Portfolio Companies through

         a Portfolio Company Transaction as described herein. Five Portfolio Companies have circulated

         preliminary solicitation materials with potential buyers and/or financiers, and the expectation is

         that this number will increase as the efforts continue to monetize the Portfolio Companies

         pursuant to the Settlement Agreement.

                19.     The Monetization Process being undertaken is designed to realize the highest and

         best value for the Portfolio Companies.      The processes being undertaken are and will be

         extremely thorough, well planned and coordinated with the oversight of highly qualified and

         seasoned investment bankers. They are and will be multi-stage processes whose phases include

         or will include NDA negotiation, initial due diligence, preparation and distribution of teasers,

         preparation and distribution of confidential information memoranda (or “CIMs”), management

         presentations, initial indications of interest, due diligence electronic data room preparation,

         formulation and negotiation of competitive offers and, finally, selection and documentation of a

         highest and/or best offer by the Independent Director, CRO and Ms. Tilton.             Once this

         exhaustive process is completed, the Independent Director, CRO and Ms. Tilton will, in

         accordance with the Settlement Agreement, select a buyer for a sale, or a financing party with

         respect to any refinancing, whose respective offer will be fully documented on a final and

         unconditional basis subject only to the approval process described herein.

                20.     At such time, an offer will constitute a Binding Portfolio Company Transaction

         with only 2 remaining steps – approval in accordance with the Procedures and a closing in

         accordance with its terms. There will be no separate auction process in connection with these

         Chapter 11 cases. Such a process is unnecessary due to the substantial and exhaustive marketing

         process that will be undertaken as described above (and as will be fully documented in any


102950217.19
                                                         9
                      Case 18-10512-KBO         Doc 481       Filed 10/23/18   Page 10 of 39




         Transaction Declaration (as defined below)). Through this process, the Debtors and Ms. Tilton

         seek to achieve the highest and best offers for the PC Assets and believe the best way to

         accomplish this goal is to run a thorough and fully-vetted marketing process at the Portfolio

         Company level (as contemplated in the Settlement Agreement) and – importantly – give

         participants in that process the assurance that once their offer is accepted, fully documented and

         ready to close, the only remaining step is for this Court to place its imprimatur on such a deal in

         accordance with the pre-ordained procedures described herein.         In other words, if market

         participants suspect their bids will be “shopped” or further subjected to a section 363 bankruptcy

         marketing process in these cases, their confidence in that process – and willingness to put their

         maximum consideration on the table during the marketing process run by Ms. Tilton and the

         CRO – may be suppressed.

                21.     As a result, the Debtors, pursuant to the Procedures proposed herein, seek an

         order of this Court authorizing them to seek confirmation of the results of the Monetization

         Process without engaging in any auction process under Bankruptcy Code section 363.

                22.     As will be discussed in more detail below, the relief requested herein will

         facilitate the success of the Monetization Process and the consummation of the Settlement

         Agreement.

         B.     Determination of Portfolio Company Transactions and Related Procedures.
                23.     As set forth more fully in the Settlement Agreement, the Independent Director

         and the CRO, on behalf of the Debtors, and Ms. Lynn Tilton, on behalf of the Portfolio

         Companies, are conducting the Monetization Process. This includes jointly prioritizing sales,

         overseeing the bidding process and selecting which Portfolio Company Transactions to

         authorize, approve and close. See Settlement Agreement, at ¶ 10.



102950217.19
                                                         10
                      Case 18-10512-KBO         Doc 481       Filed 10/23/18    Page 11 of 39




                24.     At such time that the Independent Director and CRO, on behalf of the Debtors’

         interests, and Ms. Lynn Tilton, on behalf of the respective Portfolio Company, have jointly

         determined to pursue a specific Portfolio Company Transaction and such Portfolio Company

         Transaction is binding on all parties, subject to entry of a Transaction Order pursuant to the

         Procedures, and otherwise final, unconditional and fully prepared to be consummated (in the

         discretion of the Independent Director and CRO, on behalf of the Debtors, and Ms. Tilton, on

         behalf of the respective Portfolio Company) (each, a “Binding Portfolio Company Transaction”),

         the procedures described in the Proposed Order (the “Procedures”) shall apply and be

         implemented.

         C.     Form of Transaction Order

                25.     While the PC Assets are not being marketed pursuant to the typical Chapter 11,

         Court-approved bidding and auction process, the Portfolio Company Transactions may, in fact,

         include the use or sale of estate assets and, as such, any committed buyer may require the

         protections afforded to a buyer under section 363 of the Bankruptcy Code. Accordingly the

         Debtors expect that any Transaction Order (to the extent required of a buyer) will contain

         standard section 363 buyer protections that will necessarily be supported by an evidentiary

         record as described more fully in the Procedures.

                                      BASIS FOR RELIEF REQUESTED

                26.     Section 105(a) of the Bankruptcy Code provides that the Court “may issue any

         order, process, or judgment that is necessary or appropriate to carry out the provisions of the

         Bankruptcy Code,” and that “[n]o provision of [the Bankruptcy Code] providing for the raising

         of an issue by a party in interest shall be construed to preclude the court from, sua sponte, taking

         any action or making any determination necessary or appropriate to enforce or implement court

         orders or rules ....”. 11 U.S.C. § 105(a). Further, bankruptcy courts retain “jurisdiction to
102950217.19
                                                         11
                      Case 18-10512-KBO         Doc 481       Filed 10/23/18    Page 12 of 39




         interpret and enforce settlements and the accompanying orders approving settlements.” See In re

         Baseline Sports, Inc., 393 B.R. 105, 118–19 (Bankr. E.D. Va. 2008); accord In re Lazy Days' RV

         Center, Inc., 724 F.3d 418, 423 (3d Cir. 2013); In re Patriot Coal Corp., 539 B.R. 812, 818–19

         (Bankr. E.D. Mo. 2015). Although “there are some significant limits to a bankruptcy court's

         ability to use section 105(a) of the Code . . . [it] plainly may be used ‘to enforce and implement’

         earlier orders.” In re River Ctr. Holdings, LLC, 394 B.R. 704, 711 (Bankr. S.D.N.Y. 2008); See

         Also In re Ames Dep't Stores, Inc., 317 B.R. 260, 273–74 (Bankr. S.D.N.Y. 2004).

                27.     The requested relief is critical to the Debtors’ efforts to maximize the value of

         their estates through the monetization process and to the successful implementation of the

         Settlement Agreement, and, therefore, should be approved under, inter alia, section 105(a) of the

         Bankruptcy Code.

                28.     The Monetization Process and the joint authority granted to the Debtors’

         Independent Director and CRO, on the one hand, and Ms. Lynn Tilton, on the other, is critical to

         the success of these cases and the implementation of the exhaustively negotiated Settlement

         Agreement. While that process is currently under way, the Debtors and the other parties to the

         Settlement Agreement must make clear to the marketplace that, at the appropriate time, the

         Independent Director has been vested with full and complete corporate governance authority to

         deliver at closing any and all rights, benefits, and economic interests associated with any and all

         of the Debtors’ interests in the Portfolio Companies without the need for a typical section 363

         auction. Any lack of clarity that the Independent Director has the full and complete authority to

         consummate the private sale M&A processes being conducted at the Portfolio Company level on

         behalf of the Debtors (without the need for a typical 363 process) could significantly impact the

         marketability of the Debtors’ interests in the Portfolio Companies, the interest of potential buyers


102950217.19
                                                         12
                      Case 18-10512-KBO         Doc 481       Filed 10/23/18    Page 13 of 39




         and/or the willingness of market participants to put forth their highest and best offers for a

         Portfolio Company Transaction.

                29.     While the binding terms of the Settlement Agreement are well known to and

         understood by this Court, the Mediator and the stakeholders in these cases, any faulty

         impressions or misunderstandings in the marketplace regarding the Monetization Process

         necessitates the relief requested herein. For the Debtors and their stakeholders to fully capitalize

         on the monumental achievements embodied in the Settlement Agreement and thereby maximize

         the value of the Debtors’ interests in the Portfolio Companies, the Independent Directors’ role,

         the authority conferred upon him by the Settlement Agreement and how and when that authority

         can and will be exercised – without the need of further auction – must be made perfectly clear.

         That perfect clarity must include an order that dissipates any market confusion over whether

         these Portfolio Companies, or Debtors’ interests in same, are subject to any traditional section

         363 sale processes that would require an auction or other overbid process—they are not.

                30.     As noted above, the Monetization Process is currently under way and

         monetization events with respect to the Debtors’ interests in the Portfolio Companies are

         expected to occur in the coming months. While the Portfolio Companies are not subject to a

         traditional Bankruptcy Code section 363 sale (because the Portfolio Companies are, themselves,

         not in bankruptcy), the Debtors believe that a transparent process is required that sets forth and

         confirms the Independent Director’s corporate governance authority to exercise the Debtors’

         consent rights, release the Debtors’ liens or otherwise consent to and, in fact, consummate a

         Portfolio Company Transaction. The proposed Procedures achieve that end while at the same

         time affording adequate notice, due process and an opportunity to be heard.




102950217.19
                                                         13
                      Case 18-10512-KBO         Doc 481       Filed 10/23/18    Page 14 of 39




                31.      The Debtors submit that the relief requested herein is in furtherance of the Court-

         approved Settlement Agreement, is in their best interests, as well as those of their estates and all

         stakeholders, and will result in efficiencies that will maximize the recoveries for the Debtors’

         stakeholders.

                                                     NOTICE

                32.      The Debtors will provide notice of this Motion to: (i) the U.S. Trustee;

         (ii) counsel to the Patriarch Stakeholders; (iii) counsel to U.S. Bank, as indenture trustee; (iv)

         counsel to MBIA; (v) counsel to the Zohar III Controlling Class; and (vi) all parties that, as of

         the filing of this Motion, have requested notice in these Chapter 11 cases pursuant to Bankruptcy

         Rule 2002. In light of the nature of the relief requested herein, the Debtors submit that no other

         or further notice is necessary.




102950217.19
                                                         14
                      Case 18-10512-KBO          Doc 481       Filed 10/23/18     Page 15 of 39




                        WHEREFORE, the Debtors request entry of the Proposed Order, granting the

         relief requested herein and such other and further relief as is just and proper.

         Dated: October 23, 2018                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                /s/ Joseph Barry
                                                James L. Patton, Jr. (No. 2202)
                                                Robert S. Brady (No. 2847)
                                                Michael R. Nestor (No. 3526)
                                                Joseph M. Barry (No. 4221)
                                                Ryan M. Bartley (No. 4985)
                                                Shane M. Reil (No. 6195)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253

                                                Counsel to the Debtors and Debtors in Possession




102950217.19
                                                          15
Case 18-10512-KBO    Doc 481    Filed 10/23/18   Page 16 of 39




                          Exhibit 1

          Settlement Order and Settlement Agreement
Case
 Case18-10512-KBO
      18-10512-CSS Doc
                    Doc481
                        266 Filed
                             Filed10/23/18
                                   05/21/18 Page
                                             Page17 of 4
                                                  1 of 39
Case
 Case18-10512-KBO
      18-10512-CSS Doc
                    Doc481
                        266 Filed
                             Filed10/23/18
                                   05/21/18 Page
                                             Page18 of 4
                                                  2 of 39
Case
 Case18-10512-KBO
      18-10512-CSS Doc
                    Doc481
                        266 Filed
                             Filed10/23/18
                                   05/21/18 Page
                                             Page19 of 4
                                                  3 of 39
Case
 Case18-10512-KBO
      18-10512-CSS Doc
                    Doc481
                        266 Filed
                             Filed10/23/18
                                   05/21/18 Page
                                             Page20 of 4
                                                  4 of 39
Case 18-10512-CSS
Case 18-10512-KBO Doc
                  Doc 266-1
                      481 Filed
                            Filed10/23/18
                                  05/21/18 Page
                                            Page211 of
                                                    of 39
                                                       19
Case 18-10512-CSS
Case 18-10512-KBO Doc
                  Doc 266-1
                      481 Filed
                            Filed10/23/18
                                  05/21/18 Page
                                            Page222 of
                                                    of 39
                                                       19
Case 18-10512-CSS
Case 18-10512-KBO Doc
                  Doc 266-1
                      481 Filed
                            Filed10/23/18
                                  05/21/18 Page
                                            Page233 of
                                                    of 39
                                                       19
Case 18-10512-CSS
Case 18-10512-KBO Doc
                  Doc 266-1
                      481 Filed
                            Filed10/23/18
                                  05/21/18 Page
                                            Page244 of
                                                    of 39
                                                       19
Case 18-10512-CSS
Case 18-10512-KBO Doc
                  Doc 266-1
                      481 Filed
                            Filed10/23/18
                                  05/21/18 Page
                                            Page255 of
                                                    of 39
                                                       19
Case 18-10512-CSS
Case 18-10512-KBO Doc
                  Doc 266-1
                      481 Filed
                            Filed10/23/18
                                  05/21/18 Page
                                            Page266 of
                                                    of 39
                                                       19
Case 18-10512-CSS
Case 18-10512-KBO Doc
                  Doc 266-1
                      481 Filed
                            Filed10/23/18
                                  05/21/18 Page
                                            Page277 of
                                                    of 39
                                                       19
Case 18-10512-CSS
Case 18-10512-KBO Doc
                  Doc 266-1
                      481 Filed
                            Filed10/23/18
                                  05/21/18 Page
                                            Page288 of
                                                    of 39
                                                       19
Case 18-10512-CSS
Case 18-10512-KBO Doc
                  Doc 266-1
                      481 Filed
                            Filed10/23/18
                                  05/21/18 Page
                                            Page299 of
                                                    of 39
                                                       19
 Case18-10512-CSS
Case  18-10512-KBO Doc
                    Doc266-1
                        481 Filed
                             Filed10/23/18
                                   05/21/18 Page
                                             Page30
                                                  10ofof39
                                                         19
 Case18-10512-CSS
Case  18-10512-KBO Doc
                    Doc266-1
                        481 Filed
                             Filed10/23/18
                                   05/21/18 Page
                                             Page31
                                                  11ofof39
                                                         19
 Case18-10512-CSS
Case  18-10512-KBO Doc
                    Doc266-1
                        481 Filed
                             Filed10/23/18
                                   05/21/18 Page
                                             Page32
                                                  12ofof39
                                                         19
 Case18-10512-CSS
Case  18-10512-KBO Doc
                    Doc266-1
                        481 Filed
                             Filed10/23/18
                                   05/21/18 Page
                                             Page33
                                                  13ofof39
                                                         19
 Case18-10512-CSS
Case  18-10512-KBO Doc
                    Doc266-1
                        481 Filed
                             Filed10/23/18
                                   05/21/18 Page
                                             Page34
                                                  14ofof39
                                                         19
 Case18-10512-CSS
Case  18-10512-KBO Doc
                    Doc266-1
                        481 Filed
                             Filed10/23/18
                                   05/21/18 Page
                                             Page35
                                                  15ofof39
                                                         19
 Case18-10512-CSS
Case  18-10512-KBO Doc
                    Doc266-1
                        481 Filed
                             Filed10/23/18
                                   05/21/18 Page
                                             Page36
                                                  16ofof39
                                                         19
 Case18-10512-CSS
Case  18-10512-KBO Doc
                    Doc266-1
                        481 Filed
                             Filed10/23/18
                                   05/21/18 Page
                                             Page37
                                                  17ofof39
                                                         19
 Case18-10512-CSS
Case  18-10512-KBO Doc
                    Doc266-1
                        481 Filed
                             Filed10/23/18
                                   05/21/18 Page
                                             Page38
                                                  18ofof39
                                                         19
 Case18-10512-CSS
Case  18-10512-KBO Doc
                    Doc266-1
                        481 Filed
                             Filed10/23/18
                                   05/21/18 Page
                                             Page39
                                                  19ofof39
                                                         19
